DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Date
This application discloses and claims only subject matter disclosed in prior application no. 15847351, filed 12/19/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Application currently shows a claim for priority from provisional application 62/436,403 filled on 12/19/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 uses the phrases “element of traffic” and “effective sum” which are not specifically defined in the specification. “Effective sum” is not distinguished from, or indicated the same as the simple “sum of EV for all known or detected vehicles traveling in a direction on a road segment for a time interval“ in the instant application specification pg. 33. For the purposes of this prior art rejection, “effective sum” has been interpreted to be number resulting from a mathematical operation designed to reflect traffic demand. For the purposes of this prior art rejection, “element of traffic” has been interpreted to be a vehicle or pedestrian whose presence my impact the flow of traffic.
Claims 21-23 and 25 are further rejected for the use of the phrase “EV of a detected element of traffic includes a portion that is proportional” which is not clearly defined in the specification. For the purposes of this prior art rejection, the phrase has been interpreted to mean the given variable is used to influence the eventual calculation of the “effective sum” through a multiplicative weighting operation similar to as shown on page 28 of the instant specification.
Claim 24 is further rejected for the use of the phrase “an emissions specification” which is not clearly defined in the specification. For the purposes of this prior art rejection, the phrase has been interpreted to mean any defined standard of emissions output by a vehicle.
Claim 26 is further rejected for the use of the phrase “EV of a detected element of traffic includes a probability that is proportional” which is not clearly defined in the specification. For the purposes of this prior art rejection, the phrase has been interpreted to mean the given variable is used to influence the eventual calculation of the “effective sum”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, 22-23, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170309171 A1) (hereinafter Zhao) in view of Peter (GB 2535320 A). As regards the individual claims:
Regarding claim 18, Zhao teaches a method of:
calculating an effective sum of expected value (EV) of traffic from each approaching direction of an intersection during at least one of a past, present, and future time period, wherein the effective sum of EV of each approaching direction includes an EV of each detected element of traffic expected to arrive at the intersection from that approaching direction, during the at least one time period (Zhao: ¶ 052; server calculates a probe probability value for the road ) (Zhao: ¶ 067; the traffic volume estimations are determined for each road segment) (Zhao: Eq. 001)

    PNG
    media_image1.png
    83
    369
    media_image1.png
    Greyscale

wherein a probability of arrival of an element of traffic at the signalized intersection may change as the element of traffic moves and time transitions from a future time period further from the present time to another time period closer to the present time (Zhao: ¶ 059; acts may also be continuously repeated to provide updated for the traffic volume. For example additional probe reports may be identified in A210 after a traffic volume model in A230 has been generated. )
Zhao does not explicitly teach:
ranking the effective sum of EV of each approaching direction in relation to the effective sum of EV of each of the approaching directions of the intersection during the same at least one time period, selecting at least one of an approaching direction of the intersection and a time period having a highest combined effective sum of EV; however, Peter does teach:
ranking the effective sum of EV of each approaching direction in relation to the effective sum of EV of each of the approaching directions of the intersection during the same at least one time period, selecting at least one of an approaching direction of the intersection and a time period having a highest combined effective sum of EV (Peter: Pg. 8, ln 29 - Pg. 9, ln. 2; The weighted demand for each traffic signal may determine a forced green time to be sent to each traffic light which determines when the light should [be] forced green [which] may be considered to be a request that the light turns to green as soon as it is safe to do so or as soon as it is possible to do so whilst respecting any other constraints placed on the operation of the system [thereby ranking that approach as first and above other approaches]) (Peter: Pg.  19 In 22-24; Alternatively, the processing means may give a higher priority to traffic approaching one traffic signal compared to the other, so for the same traffic demand at each )
Peter further teaches:
sending at least one request to at least one of a traffic signal controller and a traffic light to provide at least one traffic signal in the at least one approaching direction selected (Peter: Pg. 9 lns. 8-11; Each traffic light signal may include a receiver that receives the weighted demand value for that signal, or other related timing signals produced by the controller, and a driver that produces drive signals for the lights of the signal head in response to the weighted demand signal.)
wherein the request comprises at least one of a time extension in a presently permitted approaching direction and a change of direction to a subsequent approaching direction (Peter: Pg. 9 lns. 16-18; weighted demand may be representative of the percentage of time each light should be on green rather than red (or on red rather than green). It may be expressed as a fraction or ratio, or as absolute times in seconds. This information may be post processed to produce timing information for each traffic light.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Peter based on a motivation to implement the advantages of a system designed to enhance control of a light controlled junction based on acquired demand information (Peter: Pg. 3, lns. 21-24).
Regarding claim 19, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected element of traffic includes a numerical count of the presence of the detected element (Zhao: ¶ 053; naïve count, session, or weighted, may be used when determining a probe probability)
Regarding claim 20, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected element of traffic includes a portion based on at least one of an actual speed, an average speed, and a relative speed of the element (Zhao: ¶ 051; counting or assigning probes may be to use a count by weighted probed method. The count by weight probed method (or weighted method) counts the number of probes on segment “i”, for a time period (such as an hour) of the day “j” as n.sub.ij, each probe may be weighted as a function of the probe speed, probe cycle and length of the segment. For example, each probe may be weighted by S*T/L, where S is the probe speed (e.g. 5 meters per segment), T is probe cycle (e.g. 1 sec) and L is the length of the segment (e.g. 10 meters).)
wherein the at least one of an actual speed, an average speed, and a relative speed being within a defined speed range may increase the EV, and the at least one of an actual speed, an average speed, and a relative speed being outside of the defined speed range may decrease the EV (Zhao: ¶ 051-052; The weighed method may include other variables and alternative magnitudes or )
Regarding claim 22, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected element of traffic includes a portion that is proportional to a vehicle classification of the detected element (Zhao: ¶ 071; model may be both adjusted and filtered based on vehicle or probe types. Probe vehicles may be identified by their type such as the size of the vehicle [such as] large trucks may not be permitted on a road segment or only for certain hours. As such, the probe distribution may not correctly predict an accurate volume if the fleet of probe vehicles is weighted towards large trucks [alternatively] reports from mass transportation such as buses or carpools may also be identified and take into account.)
Regarding claim 23, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected element of traffic includes a portion that is proportional to a vehicle mode of operation, wherein the vehicle mode of operation includes one of (Zhao: ¶ 071; [the prediction] model may be both adjusted and filtered based on vehicle or probe types)
a portion that is derived from a number of occupants on-board the vehicle (Zhao: ¶ 071; Probe reports from mass transportation such as )
Regarding claim 26, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected element of traffic includes a probability that is proportional to at least one of (Zhao: ¶ 044; the probe vehicle 97 may generate a probe report that include)
and an estimated time for the element to arrive at the intersection (Zhao: ¶ 044; the time (for example, T0), the location (Segment 91), and the speed of the probe vehicle. Each probe report may be transmitted to the server 125 as the report is generated or a later time. The server 125 receives and collects the probe reports from each probe vehicle or probe device. The server 125 may then sort or assign the probe reports to a segment and a time period)
wherein the estimated time to arrive may be derived from at least one of a speed limit, an average speed, and a relative speed of the element (Zhao: ¶ 051; counting or assigning probes may be to use a count by weighted probed method. The count by weight probed method (or weighted method) counts the number of probes on segment “i”, for a time period (such as an hour) of the day “j” as n.sub.ij, each probe may be weighted as a function of the probe speed, probe cycle and length of the segment. For example, each probe may be weighted by S*T/L, where S is the probe speed (e.g. 5 meters per segment), T is probe )
Regarding claim 33, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Peter further teaches:
wherein ranking includes a directional weighting factor applied to at least one of the approaching directions (Peter: Pg.  19 In 22-24; Alternatively, the processing means may give a higher priority to traffic approaching one traffic signal compared to the other, so for the same traffic demand at each traffic signal one may have a higher relative green time than the other)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Tonguz et al. (US 20140278029 A1) (hereinafter Tonguz). As regards the claim:
Regarding claim 21, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao or Peter explicitly teach:
wherein the EV of a detected element of traffic includes a portion that is proportional to a priority level of the detected element; however, Tonguz does teach:
wherein the EV of a detected element of traffic includes a portion that is proportional to a priority level of the detected element (Tonguz: ¶ 048-051; OTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation. The traffic control scheme in this embodiment ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Tonguz based on a motivation to adjust a traffic system to account for dynamic traffic demands and priority conflicts (Tonguz: ¶ 006-007).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Raamot (US 20160027300 A1). As regards the claim:
Regarding claim 24, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein the EV of a detected element of traffic includes a portion based on at least one of; however, Raamot does teach:
wherein the EV of a detected element of traffic includes a portion based on at least one of (Raamot: ¶ 004; self-configuring traffic signal controller system includes a plurality of trajectory sensors . . . can be programmed with executable instructions that cause the traffic controller to: obtain, from the trajectory sensors, vehicle trajectory data associated with a plurality of vehicles approaching and traversing the intersection [and] compute, from at least the vehicle trajectory data, a delay factor [based upon inter alia an] estimated emissions of the vehicles, and a safety factor; compute multiple instances of an objective function with user-defined weights that selectively prioritize one or more of the following factors . . . estimated emissions of the vehicles, and the safety factor; use outputs from the computed objective function instances )
Raamot further teaches:
an emissions specification (Raamot: ¶ 344-345; The EPA has published idling emissions rates by vehicle type. The traffic controller 210 can apply the CO idling emissions rates based upon the vehicle classification available. Given the detection cannot discern gasoline or diesel engine types, a blended factor of (for example) 98% gasoline/2% diesel engine type can be applied to small vehicles, and (for example) 80% diesel/20% gasoline rate can be applied to large vehicles. A separate rate can be applied to motorcycles when motorcycle discrimination can be available. Connected vehicles can be expected to provide far greater vehicle classification data. The traffic controller 210 can apply the more accurate emissions rates for these vehicle types when this classification data can be provided.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Raamot based on a motivation to enable intelligent traffic controls based on speed sensing, detection of abnormal incidents, congestion, vehicle count data, and flow monitoring (Raamot: ¶ 002).
Claims 25, 29-30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Mintz (US 20200234582 A1). As regards the individual claims:
Regarding claim 25, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein the EV of a detected element of traffic; however, Mintz does teach: wherein the EV of a detected element of traffic (Mintz: ¶ 180-182; used with traffic predictions preferably for coordinating path control and/or, wherein the DTA simulator includes models of motion . . . gradual coordination is possibly applied by determining current highest priority links, which negatively contribute to traffic load balance). 
includes a portion that is proportional to a payment amount (Mintz: ¶ 190-193 handling by a toll charging center . . . wherein said privilege is possibly free of charge road toll and/or, wherein said privilege includes possibly discount in charged road toll. . . wherein an entitlement for privilege include a criterion according to which travel on certain predetermined links requires that a trip will be stopped for a minimum predetermined time)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 29, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein selecting comprises selecting a range of time periods, including at least one of: the present time period; however, Mintz does teach:
wherein selecting comprises selecting a range of time periods, including at least one of: the present time period (Mintz: ¶ 165; Dynamic changes in capacities on network roads, for example, road maintenance, obstacles such as interfering parking, etc. . . . update the capacities of links on the road network map used by the traffic prediction layer and by the paths planning layer)
Mintz further teaches:
to maximize throughput of the effective sum of EV relative to that of a total effective sum of EV of all approaching directions of the intersection during a duration of the same time periods, and within at least one of a minimum time constraint and a maximum time constraint for at least one of the approaching directions, during operation of the signalized intersection in a fixed order of directions (Mintz: ¶ 165; paths planning layer is the top layer of a path control system which preferably calculates coordinated sets of paths aimed at progressively being adapted dynamically to maintain substantial fair coordination of paths under non linear time varying conditions, with the objective to maximize traffic flow by assigning preferably coordinated sets of paths to path controlled trips.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified 
Regarding claim 30, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein selecting comprises selecting a range of time periods, including at least one of the present time period and a future time period; however, Mintz does teach:
wherein selecting comprises selecting a range of time periods, including at least one of the present time period and a future time period (Mintz: ¶ 165; Dynamic changes in capacities on network roads, for example, road maintenance, obstacles such as interfering parking, etc. . . . update the capacities of links on the road network map used by the traffic prediction layer and by the paths planning layer)
Mintz further teaches:
and at least one of a present combination of approaching directions and a subsequent combination of approaching directions, to maximize throughput of the effective sum of EV relative to that of a total effective sum of EV of all approaching directions of the intersection for a duration of the range of time periods (Mintz: ¶ 165; paths planning layer is the top layer of a path control system which preferably calculates coordinated sets of paths aimed at progressively being adapted dynamically to maintain substantial fair coordination of paths under non linear time varying conditions, with the objective to )
during operation of the signalized intersection in a flexible order of directions (Peter: Pg.  19, In 34 -  page 20, In 9; system may be arranged to recognise the relative weight of traffic demand at each signal and convert that to an optimised timing . . . by processing the output signals from the radar apparatus. In the limiting case where no traffic is producing a demand at one signal and there is high vehicular demand at the other signal the system may provide such green time to the high demand to diminish the demand to zero. In this limiting case it may be prudent within the system to have green time maximum and green time minimum settings that the traffic demand cannot over-ride. If the high demand is not diminished within this pre-set maximum green time then a red signal may be called at the high demand signal and the system may progress such that a green minimum time may be applied at the signal with no demand before returning to continue diminishing the high demand)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 34, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 33. Neither Zhao nor Peter explicitly teach:
wherein the directional weighting factor varies with time; however, Mintz does teach:
wherein the directional weighting factor varies with time (Mintz: ¶ 411; update of a storage of current traffic patterns] with respect to relation between different dynamics in traffic and desirable use of a part of a network, preferably according to time intervals during a day, may be triggered by real time identified situations).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 35, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein calculating and ranking are performed at least once during a present time period for at least one of the present and a future time period; however, Mintz does teach: wherein calculating and ranking are performed at least once during a present time period for at least one of the present and a future time period (Mintz: ¶ 406; an indication of inability to apply required frequency of control steps may be provided by evaluating updated data about the overall current and preferably also respective anticipated relatively loaded links on the network (not )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 36, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 35. Mintz further teaches:
selecting at least once during a present time period for at least one of the present and a future time period (Mintz: ¶ 406; an indication of inability to apply required frequency of control steps may be provided by evaluating updated data about the overall current and preferably also respective anticipated relatively loaded links on the network (not just links associated with the load balancing priority layer) during the load balancing . . . then, preferably according to a match with stored data, respective constraint is determined for desirable concentration of the traffic flow on restricted part of preferred links on the network.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Zheng (“Detecting Cycle Failures at Signalized Intersections Using Video Image Processing”). As regards the individual claims:
Regarding claim 27, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein an element of traffic detected at a first location that may be identified again at a second location; however, Zheng does teach: Wherein an element of traffic detected at a first location that may be identified again at a second location (Zheng: Pg. 005; a video image processing algorithm [operates to identify] a driver joining a specific movement queue during the green time interval is forced to wait through more than one red light to complete the intended movement via the intersection). 
is assigned a higher EV with respect to the intersection than a detected element of traffic that is detected at the first location but is not identifiable (Zheng: Pg. 003-004; [if] the flow rate exceeds the capacity of the phase [and] this information is available in real time in a traffic controller, the traffic signal control system may be able to optimize signal timing to provide more green time for the over-flowed phase [by providing additional EV modifier value])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Zheng based on a motivation to optimize green cycle time .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Zheng as further modified by Mintz. As regards the individual claims:
Regarding claim 28, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 27. None of Zhao, Peter, or Zheng explicitly teach:
wherein the identifiable element of traffic is assigned a higher EV with respect to at least one intersection; however, Mintz does teach:
wherein the identifiable element of traffic is assigned a higher EV with respect to at least one intersection (Mintz: ¶ 182-186; [method to improve traffic flow on a road network by] dynamic assignments of paths are possibly used with processes of coordination control iterations and/or, wherein coordination control phases possibly apply fairness related processes applying non travel time related discrimination among assigned path controlled trips and/or, wherein processes of coordination control iterations are possibly used in addition to coordination control cycles [by] tracking by in-vehicle apparatus the actual path of the trip)
Mintz further teaches:
of an intended route if the identifiable element is known and is associated with the intended route during the present time period (Mintz: ¶ 188; determining by in-vehicle apparatus the privilege, entitling usage of the assigned path, according to predetermined criteria for the level of the match determined by the comparison)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter as modified with Zheng with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Mintz as further modified by Chandra (US 8050854 B1) . As regards the individual claims:
Regarding claim 31, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 30. None of Zhao, Peter, or Mintz explicitly teach:
wherein at least one of selecting and sending is performed after a minimum time constraint of at least one of the approaching direction is met; however, Chandra does teach:
wherein at least one of selecting and sending is performed after a minimum time constraint of at least one of the approaching direction is met (Chandra: Col. 5 lns. 31-33; adaptive control system determines a plan identifying a guaranteed green light time and a minimum green duration and a period for the plan).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter as modified by Mintz with the teachings of Chandra based on a motivation to implement a traffic system that seek to reduce congestion by adapting to varying amounts of demand in a non-linear fashion (Chandra: ¶ 034-036).
Regarding claim 32, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 30. None of Zhao, Peter, or Mintz explicitly teach:
wherein at least one of selecting and sending is performed before a maximum time constraint of at least one of the approaching direction is met.; however, Chandra does teach:
wherein at least one of selecting and sending is performed before a maximum time constraint of at least one of the approaching direction is met (Chandra: Col. 30 lns 12-14; configuration data may include maximum and minimum green light times for one or more individual phases or combination phases).
Before the effective filling date of the claimed invention, it would have been obvious as modified by Mintz to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Chandra based on a motivation to implement a traffic system that seek to reduce congestion by adapting to varying amounts of demand in a non-linear fashion (Chandra: ¶ 034-036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cross (US 20140247159 A1) which discloses, in part, a system improve traffic systems that seek to reduce congestion by allowing vehicle to request a higher priority based upon their role in mass transit and Simanowski (WO 2015157580 A1) which discloses an automated traffic control process and system providing automatic remote monitoring the locations of one or more remote vehicles, determining which vehicles fall within one or more preference categories, and if a vehicle in a particular .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663         

/ANGELA Y ORTIZ/               Supervisory Patent Examiner, Art Unit 3663